         Case 2:20-cv-02455-JAR-ADM Document 3 Filed 09/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION

J.C. TRIDENT, INC.,                                   )
                                                      )       CIVIL ACTION
                       Plaintiff,                     )
                                                      )
                                                      )       Case No. 2:20-cv-02455
v.                                                    )
                                                      )
THE ENGINUITY GROUP, LLC, dba                         )
E|ENGINUITY,                                          )       JURY TRIAL DEMANDED
                                                      )
                       Defendant.                     )
                                                      )
                           PLAINTIFF J.C. TRIDENT, INC.’S
              FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned counsel

for Plaintiff J.C. Trident, Inc. (“Trident”) submits this disclosure statement and states that it has

no parent corporation and that no publicly held corporation owns 10% or more of Trident’s

stock.

                                                      Respectfully submitted,
                                                      BRYAN CAVE LEIGHTON PAISNER
                                                      LLP
                                                      By: s/ James D. Lawrence
                                                         James D. Lawrence, KS # 22345
                                                         1200 Main Street, Suite 3800
                                                         Kansas City, MO 64105
                                                         (816) 374-3200 telephone
                                                         (816) 374-3300 facsimile
                                                         jdlawrence@bclplaw.com
                                                         Keith D. Klein, Pro Hac Vice forthcoming
                                                         120 Broadway, Suite 300
                                                         Santa Monica, CA 90401
                                                         (310) 576-2100 telephone
                                                         (310) 567-2200 facsimile
                                                         keith.klein@bclplaw.com
                                                      ATTORNEYS FOR PLAINTIFF
                                                      J.C. TRIDENT, INC.

                                                 1
